Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in email and telephone correspondence with Mark J. Friedman (57918) on December 31, 2021.
The application has been amended as follows:
Claims 1-3, 5-9, and 11-20 were pending for examination prior to amendment.
Claims 1, 9, 11, 19, and 20 are amended herein.
Claim 14 is canceled herein.
Claims 1-3, 5-9, 11-13, and 15-20 are in condition for allowance.

1. 	(Currently Amended) A machine learning multimedia conversion improvement method comprising:
	automatically connecting, by a processor of a server hardware device, hardware devices to said server hardware device;
	recording, by said processor from an audio or video conference at a geographical location, audio and/or video data from a meeting between a plurality of individuals;

	identifying, by said processor executing a plurality of automated sensors , wherein the plurality of automated sensors comprises video retrieval sensors or audio sensors and comprises said plurality of biometric sensors, and based on said biometric data, each individual of said plurality of individuals, wherein said identifying each said individual comprises executing facial recognition software or audio recognition software with respect to each individual and comprises executing biometric recognition software with respect to said biometric data and each said individual;
	identifying, by said processor via sensors or external sources, attributes of each said individual;
	verifying, by said processor based on results of analyzing prior publications, patents, and feedback from colleagues, each said individual to determine expertise with respect to various technologies;
	generating, by said processor, software code for generating a weighting factor for each said individual;
	executing, by said processor, an associated weighting algorithm with respect to audible information obtained during said audio or video conference;
	converting, by said processor, said audio and/or video data to associated text data;

	automatically assigning, by said processor, converted sentences, snippets, and paragraphs, of said portions of said text data, to each said individual;
	analyzing, by said processor, said portions of said text data;
	analyzing, by said processor, a tone of voices and associated sentiment of said associated individuals;
	presenting, by said processor via a specialized graphical user interface, said tone of voices and associated sentiment in combination with textual output;
	identifying, by said processor based on results of said analyzing of said portions of said text data and using transcripts, action items in said text data;
	structuring, by said processor, said action items via a hierarchy by searching and analyzing a knowledge database and generating a resulting parse tree output using associated linguistic markers to determine said action items preceding each other;
	associating, by said processor, said biometric data with said action items;
	assigning, by said processor based on results of said associating said biometric data with said action items, said action items to said plurality of individuals based on identified attributes with respect to said biometric data;
	generating, by said processor based on results of said assigning, self-learning software code for executing future multimedia conversion processes; [[and]]
;
	encrypting, by said processor, said self-learning software code resulting in an encrypted self-learning software application; and
	transmitting, by said processor, said encrypted self-learning software application to said hardware devices.

2. 	(Original) The method of claim 1, wherein said action items comprise actions agreed upon between said plurality of individuals and associated decisions determined via audio and video interactions.

3. 	(Original) The method of claim 1, wherein said action items comprise actions not agreed upon between said plurality of individuals.

4. 	(Canceled)

5. 	(Original) The method of claim 1, wherein said action items comprise work item actions implemented by said plurality of individuals.

6. 	(Original) The method of claim 1, wherein said action items comprise work item actions initiated by said plurality of individuals.



8. 	(Original) The method of claim 6, wherein said work item actions comprise automated machine hardware actions selected from the group consisting of automated hardware configuration actions, automated hardware repair actions, automated hardware update actions, automated hardware modification actions, and automated firmware update actions.

9. 	(Currently Amended) The method of claim 1, wherein said plurality of automated sensors comprise said video retrieval sensors, and wherein said identifying each said individual comprises:
	retrieving a visual image for each said individual; and
	executing facial recognition software with respect to each said individual.

10. 	(Canceled)

11. 	(Currently Amended) The method of claim 1, wherein said plurality of automated sensors comprise said audio sensors, and wherein said identifying each said individual comprises:
	retrieving audio based data from each said individual; and


12. 	(Original) The method of claim 1, wherein said attributes are selected from the group consisting of work item role attributes, work item experience attributes, work item rank attributes, and work item skill attributes.

13. 	(Original) The method of claim 1, further comprising:
	generating, by said processor, a specialized memory repository within a specified portion of a hardware memory device of said server hardware device; and
	storing, by said processor within said specialized memory repository, said self-learning software code.

14. 	(Canceled)

15. 	(Previously Presented) The method of claim 1, further comprising:
	automatically detecting, by said processor, a calibration error of at least one sensor of said automated sensors; and
	automatically calibrating, by said processor, said at least one sensor.

16. 	(Original) The method of claim 15, wherein said automatically calibrating comprises calibrating software of said at least one sensor.



18. 	(Previously Presented) The method of claim 1, further comprising:
	providing at least one support service for at least one of creating, integrating, hosting, maintaining, and deploying computer-readable code in the server hardware device, said code being executed by the computer processor to implement: said automatically connecting, said recording, said identifying each said individual, said identifying said attributes of each said individual, said converting, said associating, said analyzing, said identifying said action items identified in said text; said assigning, said generating, and said modifying.

19. 	(Currently Amended) A computer program product, comprising a computer readable hardware storage device storing a computer readable program code, said computer readable program code comprising an algorithm that when executed by a processor of a server hardware device implements a machine learning multimedia conversion improvement method, said method comprising:
	automatically connecting, by said processor, hardware devices to said server hardware device;
	recording, by said processor from an audio or video conference at a geographical location, audio and/or video data from a meeting between a plurality of individuals;
	retrieving by said processor via a plurality of biometric sensors, biometric data from said plurality of individuals, wherein said plurality of biometric sensors comprise 
	identifying, by said processor executing a plurality of automated sensors , wherein the plurality of automated sensors comprises video retrieval sensors or audio sensors and comprises said plurality of biometric sensors, and based on said biometric data, each individual of said plurality of individuals, wherein said identifying each said individual comprises executing facial recognition software or audio recognition software with respect to each individual and comprises executing biometric recognition software with respect to said biometric data and each said individual;
	identifying, by said processor via sensors or external sources, attributes of each said individual;
	verifying, by said processor based on results of analyzing prior publications, patents, and feedback from colleagues, each said individual to determine expertise with respect to various technologies;
	generating, by said processor, software code for generating a weighting factor for each said individual;
	executing, by said processor, an associated weighting algorithm with respect to audible information obtained during said audio or video conference;
	converting, by said processor, said audio and/or video data to associated text data;
	associating, by said processor, portions of said text data with associated individuals of said plurality of individuals;

	analyzing, by said processor, said portions of said text data;
	analyzing, by said processor, a tone of voices and associated sentiment of said associated individuals;
	presenting, by said processor via a specialized graphical user interface, said tone of voices and associated sentiment in combination with textual output;
	identifying, by said processor based on results of said analyzing of said portions of said text data and using transcripts, action items in said text data;
	structuring, by said processor, said action items via a hierarchy by searching and analyzing a knowledge database and generating a resulting parse tree output using associated linguistic markers to determine said action items preceding each other;
	associating, by said processor, said biometric data with said action items;
	assigning, by said processor based on results of said associating said biometric data with said action items, said action items to said plurality of individuals based on identified attributes with respect to said biometric data;
	generating, by said processor based on results of said assigning, self-learning software code for executing future multimedia conversion processes; [[and]]
	modifying, by said processor based on results of executing said future multimedia conversion processes, said self-learning software code;
encrypting, by said processor, said self-learning software code resulting in an encrypted self-learning software application; and
	transmitting, by said processor, said encrypted self-learning software application to said hardware devices.

20. 	(Currently Amended) A server hardware device comprising a processor coupled to a computer-readable memory unit, said memory unit comprising instructions that when executed by the computer processor implements a machine learning multimedia conversion improvement method comprising:
	automatically connecting, by said processor, hardware devices to said server hardware device;
	recording, by said processor from an audio or video conference at a geographical location, audio and/or video data from a meeting between a plurality of individuals;
	retrieving by said processor via a plurality of biometric sensors, biometric data from said plurality of individuals, wherein said plurality of biometric sensors comprise sensors selected from the group consisting of a heart rate monitor, a blood pressure monitor, a temperature sensor, a pulse rate monitor, an ultrasonic sensor, an optical sensor, and a humidity sensor;
	identifying, by said processor executing a plurality of automated sensors , wherein the plurality of automated sensors comprises video retrieval sensors or audio sensors and comprises said plurality of biometric sensors, and based on said biometric data, each individual of said plurality of individuals, wherein said identifying each said individual comprises executing facial recognition software or audio recognition software with respect to each individual and comprises executing biometric recognition software with respect to said biometric data and each said individual;
	identifying, by said processor via sensors or external sources, attributes of each said individual;
	verifying, by said processor based on results of analyzing prior publications, patents, and feedback from colleagues, each said individual to determine expertise with respect to various technologies;
	generating, by said processor, software code for generating a weighting factor for each said individual;
	executing, by said processor, an associated weighting algorithm with respect to audible information obtained during said audio or video conference;
	converting, by said processor, said audio and/or video data to associated text data;
	associating, by said processor, portions of said text data with associated individuals of said plurality of individuals;
	automatically assigning, by said processor, converted sentences, snippets, and paragraphs, of said portions of said text data, to each said individual;
	analyzing, by said processor, said portions of said text data;
	analyzing, by said processor, a tone of voices and associated sentiment of said associated individuals;
	presenting, by said processor via a specialized graphical user interface, said tone of voices and associated sentiment in combination with textual output;
of said portions of said text data and using transcripts, action items in said text data;
	structuring, by said processor, said action items via a hierarchy by searching and analyzing a knowledge database and generating a resulting parse tree output using associated linguistic markers to determine said action items preceding each other;
	associating, by said processor, said biometric data with said action items;
	assigning, by said processor based on results of said associating said biometric data with said action items, said action items to said plurality of individuals based on identified attributes with respect to said biometric data;
	generating, by said processor based on results of said assigning, self-learning software code for executing future multimedia conversion processes; [[and]]
	modifying, by said processor based on results of executing said future multimedia conversion processes, said self-learning software code;
	encrypting, by said processor, said self-learning software code resulting in an encrypted self-learning software application; and
	transmitting, by said processor, said encrypted self-learning software application to said hardware devices.


Allowable Subject Matter
 	Claims 1-3, 5-9, 11-13, and 15-20 are allowed.
	The following is an examiner’s statement of reasons for allowance:

The prior art of record teaches various aspects of the claimed limitations as discussed in the previous Office actions.  Further, Ravin et al., U.S. Patent Application 2006/0047615 A1 (published Mar. 2, 2006) teaches a knowledge management system in which an expert’s level of expertise in determined in relationship to characteristics including publications, patents, and feedback from coworkers (e.g., Ravin, para. 46); Vibbert et al., U.S. Patent Application 2016/0042735 A1 (published Feb. 11, 2016) teaches methods in which tasks are executed in a hierarchical order (see, e.g., Vibbert, paras. 7 and 28); and Colson et al., U.S. Patent 9,652,113 B1 (issued May 16, 2017) teaches methods in which speech of participants of an electronic conference is analyzed by a tone analyzer (see, e.g., Colson, col. 7, lines 6-25).  
However, the prior art of record neither anticipates or renders obvious the representative method comprising “automatically connecting, by a processor of a server hardware device, hardware devices to said server hardware device; recording, by said processor from an audio or video conference at a geographical location, audio and/or video data from a meeting between a plurality of individuals; retrieving by said processor via a plurality of biometric sensors, biometric data from said plurality of 
With the configuration as prescribed above, the present invention as claimed facilitates conversion of multimedia conference information into relevant data and assignment of action items to individuals of a conference.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-7967 and fax number is (571) 270-8967.  The examiner can normally be reached on Monday through Friday, 9:30 to 6:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Conrad Pack/
Examiner, Art Unit 2174
12/31/2021



/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174